DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 7-11, 19, 23, and 26 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A medical instrument comprising: a handle; a flexible microwave ablation probe extending from the handle; a flexible catheter extending from the handle, the flexible catheter defining a lumen, the flexible microwave ablation probe located within the lumen of the flexible catheter, wherein the flexible microwave ablation probe and flexible catheter are configured for navigation within a luminal network; a first balloon formed on a distal portion of the flexible catheter to secure the flexible catheter within a lumen of the luminal network; a balloon catheter extendible from the flexible catheter and including a second balloon and a fluid line in communication with the luminal network beyond the second balloon; and a port in fluid communication with the lumen of the flexible catheter, the port configured for connection to a vacuum or fluid source; wherein the first balloon and the second balloon isolate a region of the lumen and the flexible microwave ablation probe is navigable within the region independent of the flexible catheter and the balloon catheter and application of a vacuum creates apposition of tissue to the flexible microwave ablation probe and a consistent zone of permittivity in a flexible microwave ablation probe to tissue interface outside of the flexible catheter” as indicated in claim 1, similarly in claim 19 and 26 as a whole.
The Examiner has cited Rudie (U.S. PGPub. No. 20150209107) as the most pertinent prior art reference, which teaches a similar ablation device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “and a port in fluid communication with the lumen of the flexible catheter, the port configured for connection to a vacuum or fluid source; wherein the first balloon and the second balloon isolate a region of the lumen and the flexible microwave ablation probe is navigable within the region independent of the flexible catheter and the balloon catheter and application of a vacuum creates apposition of tissue to the flexible microwave ablation probe and a consistent zone of permittivity in a flexible microwave ablation probe to tissue interface outside of the flexible catheter”. The identified prior art describes ports to allow the movement of coolant within an isolated region, however, the applicant claims explicitly claims a vacuum to create apposition of tissue and provide a consistent zone of permittivity. Although several other devices utilize vacuums for aspiration, they are silent to describing a consistent zone of permittivity. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794